DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-18, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 17 claim the torsional damper to be fixed to the base hub.  However, only the output section is fixed to the base hub while the input section is able to move relative to the base hub.  Please amend the claims to clearly identify the structures of the drive assembly.
In claim 18, lines 1-2, “a hub section” should be “the hub section”.
In claim 20, lines 1-2, “a hub section” should be “the hub section”.
Due to the deficiency mentioned above, claims 9-18, 20 and 21 are being treated as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hennebelle et al. (DE 112015001985) in view of Belliato et al. (5,979,209).
Re: claim 17, Hennebelle shows a method of manufacturing drive assemblies for vehicle drive trains, as in the present invention, comprising: 
connecting each of the first hub extensions 16  to one of a plurality of first base assemblies 8, each of the first base assemblies including a first base hub configured for non-rotatably connecting to an outer circumferential surface of a first transmission input shaft 2, each of the first base assemblies including a first torsional damper fixed to the first base hub, the first torsional damper including a first input section 7a, 7b and a first output section 21 drivingly connected by first springs 10a, 10b, the first springs allowing relative rotation between the first input section and the first output section, the first output section of the first torsional damper being non-rotatably fixed to the first base hub; and
connecting each the second hub extensions16 to one of a plurality of second base assemblies 8, each of the second base assemblies including a second base hub configured for non-rotatably connecting to an outer circumferential surface of a second transmission input shaft 2, each of the second base assemblies including a second torsional damper fixed to the second base hub, the second torsional damper including a second input section 7a, 7b and a second output section 21 drivingly connected by second springs 10a, 10b, the second springs allowing relative rotation between the second input section and the second output section, the second output section of the second torsional damper being non-rotatably fixed to the second base hub.
The first drive assembly being different than the second drive assembly because there are different cars, trucks, etc. with different sizes and dimensions.
Hennebelle is silent of the machining process.  Belliato is cited to teach the process of manufacturing a car part starting with a raw part 7 and machining the ends to form hexagon heads 5.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have employed the teaching of Belliato to start the manufacturing process with a raw part and machining it to achieve precise details and dimensions in the method of Hennebelle to start with raw hub extensions and machining them into final details and dimensions suitable for different sizes for different cars, trucks, etc. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-9, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10 of U.S. Patent No. 11,333,217. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent encompass the claims of the instant application.

Allowable Subject Matter
Claims 1, 2, 4-8 and 19 would be allowable except for the double patenting rejection stated above. 
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to overcome the double patenting rejection stated above.
Claims 9-16, 20 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action; and to overcome the double patenting rejection stated above.

Response to Arguments
Applicant's arguments filed on 8/22/22 have been fully considered.
Applicant’s arguments and amendments with regards to claims 1 and 9 have been found persuasive.  Allowability has been indicated above.
Applicant’s amendments introduce new indefiniteness issues, as stated above.  
The Terminal Disclaimer filed on 8/22/2022 was not approved.  The double patenting rejection is repeated above with slight modification due to Applicant’s amendments to the claims. 
Applicant argues that Hennebelle and Belliato fail to teach the claimed features of claim 17.  Claim 17 claims a method comprising making a group of raw components, then machine some raw components into a first size, and some other raw components into a second size.  Applicant argues that the prior art does not teach this concept.  This is the very concept of manufacturing.  Starting out with a group of raw components then machine the components into proper sizes for different uses.  The machining step is taught by Belliato to give the component the final size and shape.  Different sizes and shapes are for different uses such as to fit a drive assembly for a compact car or a commercial bus.  Hennebelle shows the structures of drive assembly and how the components are assembled together.  Belliato teaches the steps of forging and machining to achieve the final sizes and shapes.  It is maintained that the combination of Hennebelle and Belliato meets the claimed features and concept of claim 17.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657